Opinion issued December 1, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-10-00883-CR
          01-10-00884-CR
———————————
Jesus Salcido-Diaz, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 178th District Court
Harris County, Texas

Trial Court Case No. 1268918 & 1268919
 

 
MEMORANDUM OPINION
          Appellant
Jesus Salcido‑Diaz has filed motions to dismiss the
appeals.  The motions comply with Texas
Rule of Appellate Procedure 42.2(a).  We
have not issued decisions in the appeals.
          Accordingly,
we grant the motions and dismiss the appeals. 
See Tex. R. App. P. 43.2(f).
 
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.
Do
not publish.  Tex. R. App. P. 47.2(b).